



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Slim, 2014 ONCA 228

DATE: 20140325

DOCKET: C58046

Rosenberg, Cronk and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Behnam Slim

Appellant

Frances S. Brennan, for the appellant

Mary-Ellen Hurman, for the respondent

Heard: March 24, 2014

On appeal from the sentence imposed on July 24, 2013 by
    Justice Gregory A. Pockele of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

We have not been persuaded that the total sentence was excessive. The
    abduction that lasted 10 years was serious with almost no physical contact
    during that time. The 3 year sentence was appropriate. The 18 months
    consecutive for fail to appear was high but this was a particularly aggravating
    set of circumstances. The respondent not only failed to appear, but he breached
    an undertaking to the court to return the children after the case was
    adjourned.

[2]

Accordingly, while leave to appeal sentence is granted, the
    appeal is dismissed.


